Title: Thomas Jefferson to Hugh Chisholm, 10 May 1814
From: Jefferson, Thomas
To: Chisholm, Hugh


          Dear Sir  Monticello May 10. 14.
          I have been detained by the carriage maker  at Charlottesville far beyond my expectation. the carriage however comes home to day and will take about a week to paint dry and finish here. this now depending on ourselves alone, I may count with
			 certainty,
			 and shall not suffer an hour to be lost, nor wait one hour after it is done. I suppose I shall be with you certainly by the 20th. I
			 have thought it best to drop you this line, that you may not be on uncertainty. accept my best
			 wishes.
          Th:
            Jefferson
        